Citation Nr: 0517597	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  97-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder 
claimed to be secondary to asbestos and/or mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO), which denied the veteran 
entitlement to service connections for disabilities including 
emphysema, asbestosis, and residuals of exposure to mustard 
gas.

This case was previously before the Board and, in April 1998 
and November 2003, it was remanded to the RO for further 
development.  The case has since been returned to the Board.  
For reasons that will be explained below it is again being 
remanded to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends he was exposed to asbestos and/or 
mustard gas while serving in the Navy during World War II.  
He argues that he now has a respiratory disorder as a result 
of this exposure.

The post service medical evidence includes a copy of a Social 
Security Administration decision awarding the veteran 
disability benefits, which records that a disability 
determination examination of the veteran in November 1984 by 
a private physician resulted in diagnoses that included 
probable chronic obstructive pulmonary disease (COPD) or 
emphysema.  A similar examination in April 1985 by a private 
physician reportedly resulted in a diagnosis of COPD 
secondary to tobacco. 

Private treatment records received in February 1993 include a 
report of a December 1992 evaluation of the veteran for 
complaints of shortness of breath.  It was noted that the 
veteran current diagnoses included asbestosis. 

In January 1993 the veteran was referred to a private 
physician for evaluation of hoarseness.   The physician noted 
that the veteran had a history of exposure to asbestos and 
smoking.

Private medical records received in August 1994 include an 
evaluation of the veteran in November 1991 by a private 
physician, Dr. O. E., for pulmonary complaints.  Dr. E. noted 
as pulmonary history that the veteran was informed recently 
that he had emphysema and asbestosis.  He noted that the 
veteran's present pulmonary symptoms were those of chronic 
cough with sputum production and that this has been present 
for the last five years.  It was noted as occupational 
history that the veteran has been a plumber since 1946 with 
work in the shipyards and past exposure to asbestos materials 
and mixed asbestos cement.  It was noted that he was first 
exposed at age 19.  An evaluation of the veteran in August 
1993 by Dr. A. P. F. for gastrointestinal complaints noted 
that the veteran had a history of asbestosis having worked at 
a dry dock company for a number of years and that he also 
suffered from COPD.

With respect to his claimed asbestos exposure in service, the 
veteran testified at a personal hearing on appeal in October 
1996 that while stationed in Jacksonville Florida Naval Air 
Station in 1944 his duties as a driver of a fire/crash truck 
included exposure to fire retardant chemicals used in 
creating "foamite.'  The veteran said that foamite was 
formed by mixing chemicals and contained asbestos among its 
ingredients.  The veteran further testified that he underwent 
thirteen weeks of basic training while living in barracks at 
the Bainbridge Naval Training Center in Maryland that were 
"loaded with asbestos."  Newspaper articles submitted by 
the veteran report that an environmental cleanup at this 
facility beginning in 1990, which included the destruction 
and removal of about 400 buildings, disclosed at least half 
of these buildings contained asbestos. 

The veteran was afforded a VA examination in October 2004 for 
the specific purpose of ascertaining the nature and etiology 
of the veteran's respiratory disorders.  The veteran's VA 
examiner concluded after a review of the veteran's medical 
history and physical examination of the veteran that the 
veteran suffered from chronic obstructive pulmonary disease, 
emphysema, and a history of asbestosis exposure.  The 
veteran's examiner further opined that the veteran's current 
lung condition is more likely than not due to his history of 
exposure to asbestosis as well as history of smoking.  

In view of the veteran's testimony of in-service asbestos 
exposure and subsequent history of post service exposure, the 
Board believes further development of the record is 
warranted.

This case is therefore REMANDED to the RO for the following 
action:

1. The Department of the Navy, and any 
other organization deemed appropriate, 
should be contacted and requested to 
provide information regarding the extent 
to which the veteran may have been 
exposed to asbestos, to include as a 
mixture in fire retardant foam, in his 
capacity as an airplane crash 
crewmember/firefighter while stationed at 
the Jacksonville Naval Air Station 
between August 1944 and July 1946.  

2. After completion of the above, the RO 
should forward the veteran's complete 
folder to the VA physician who performed 
the October 2004 respiratory disease 
examination, if available, (otherwise to 
another VA specialist) for review.  

The examiner should be informed, 
regardless of the response received from 
the above, that that the VA concedes that 
the veteran was exposed to asbestos, at a 
minimum in-service, while living in the 
barracks in Bainbridge Maryland during 
his thirteen weeks of basic training. 
After reviewing the claims file, the 
examiner should expressly offer an 
opinion as to the most probable etiology 
and date of onset of the veteran's 
respiratory disorders. 

Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder(s) is etiologically 
related to: (1) the veteran's military 
service to include in-service exposure to 
asbestos, (2) post-service exposure to 
asbestos, (3) his history of smoking, 
and/or (4) a combination of one or more 
of these factors (and, if the latter, 
which ones).  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail. 

3. After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand. If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




